264 P.2d 733 (1953)
WILSON
v.
WILSON.
No. 36002.
Supreme Court of Oklahoma.
December 15, 1953.
*734 Creekmore Wallace, Pryor, R.R. Linker, Tulsa, for plaintiff in error.
Wilkerson & Wilkerson, Pryor, for defendant in error.
O'NEAL, Justice.
C.W. Wilson obtained a divorce from Ola Wilson. The divorce has become final and Ola Wilson appeals from an adverse order of the trial court respecting alimony and support for the minor child.
A motion to dismiss has been filed for the reason that the appeal was not taken within three months of the order overruling the motion for new trial or a valid order extending the time for appeal. The motion is uncontested. In Sheets v. Sheets, 204 Okl. 88, 226 P.2d 915, 916, we said:
"12 O.S. 1941 § 972 as amended, S.L. 1949, p. 97, § 1, 12 O.S.A.Supp. § 972, provides that appeals must be taken within three months from the rendition of the judgment or final order complained of, but that the trial court in its discretion may extend the time for not to exceed six months. Under the provisions of this amendment, where no order is made by the trial court within three months from the rendition of the judgment or final order complained of, extending the time within which to file and appeal in this court, such judgment becomes final, and the trial court is thereafter without jurisdiction to extend the time within which to file such appeal.
"An order made by the trial court, extending the time within which to make and serve case made beyond the statutory time within which an appeal is required to be effected, does not extend the time to appeal."
Since the appeal was not filed in this court within three months from the date of the order overruling the motion for new trial or a valid order extending the time for appeal said appeal is dismissed.
HALLEY, C.J., JOHNSON, V.C.J., and CORN, WILLIAMS and BLACKBIRD, JJ., concur.